Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors and Stockholders Golden Phoenix Minerals, Inc. Sparks, Nevada We hereby consent to the incorporation by reference in the Registration Statement (No. 333-152332) on Form S-8 of Golden Phoenix Minerals, Inc. of our report dated March 29, 2011, relating to our audit of the consolidated financial statements, included in and incorporated by reference in the Annual Report on Form 10-K of Golden Phoenix Minerals, Inc. /s/ HJ & Associates, LLC Salt Lake City, Utah March 29, 2011
